Citation Nr: 1042354	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder prior to January 13, 2009, and a rating in 
excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board observes that, during the course of appeal, staged 
ratings have been assigned for the Veteran's depressive disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, 
the Veteran has been assigned a 30 percent rating for such 
disability, effective October 24, 2006, and a 50 percent rating, 
effective January 13, 2009.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has 
characterized the issue as shown on the first page of this 
decision.

In connection with this appeal, the Veteran testified at personal 
hearings before a Decision Review Officer (DRO) at the RO in 
January 2009 and the undersigned Veterans Law Judge sitting at 
the RO in May 2010; transcripts of both hearing are associated 
with the claims file.

Following the Veteran's Board hearing, he submitted additional 
evidence consisting of a lay statement, which was received in May 
2010.  Thereafter, in October 2010, the Veteran's representative 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board 
may properly consider the newly received evidence.

The Board observes that a January 2004 rating decision 
denied entitlement to service connection for chronic 
fatigue syndrome.  In a July 2005 statement, the Veteran 
alleged clear and unmistakable error (CUE) in the January 
2004 rating decision denying service connection for 
chronic fatigue syndrome.  This CUE claim has never been 
adjudicated.  Additionally, in May 2010, the Veteran filed 
an application to reopen his claim of entitlement to 
service connection for chronic fatigue syndrome; claims 
for service connection for chronic migraines and an 
undiagnosed illness of a neurological disorder, to include 
the body, upper extremities, and lower extremities; and a 
claim for an increased rating for his irritable bowel 
syndrome.  Therefore, these issues have been raised by the 
record; however, they have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  

The Board also notes that, in an October 2006 claim for an 
increased rating for irritable bowel syndrome, the Veteran 
indicated that such condition had increased to the point where it 
was affecting his employment.  It appears that the RO construed 
such statement to be a claim for a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU) as such issue was included in an April 2007 Veterans 
Claims Assistance Act of 2000 (VCAA) letter, although such letter 
did not properly inform him of the evidence and information 
necessary to substantiate a claim for TDIU.  A claim of TDIU has 
not been adjudicated; however, as the Veteran is currently 
employed, it is unclear if he wishes to seek entitlement to a 
TDIU.  Therefore, if the Veteran wishes to file a claim for a 
TDIU, he should so inform the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to a higher initial rating for his depressive 
disorder so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Veteran 
testified at his DRO and Board hearings that he received 
counseling for his depressive disorder through the Hancock, 
Michigan, VA Outpatient Clinic and the Iron Mountain, Michigan, 
VA Medical Center.  He also indicated that he could not recall if 
he had been seen at the Milwaukee, Wisconsin, VA Medical Center 
for his psychiatric disability.  Contained in the claims file are 
relevant records printed from the Iron Mountain VA Medical 
Center, which is the umbrella facility for the Hancock VA 
Outpatient Clinic, dated from October 2006 to April 2007 and from 
October 2007 to December 2007.  These records do not appear to be 
complete as treatment notes from the Veteran's current 
psychiatrist, as reported at his May 2010 Board hearing, are not 
included.  Additionally, there are no records dated from December 
2007 to the present and the Veteran reported that he currently 
attends therapy sessions once a month.  VA has a duty to request 
all available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a decision 
is made).  Therefore, any outstanding records referable to 
treatment concerning the Veteran's depressive disorder from the 
Hancock, Michigan, VA Outpatient Clinic; Iron Mountain, Michigan, 
VA Medical Center; and Milwaukee, Wisconsin, VA Medical Center 
dated from October 2006 to the present should be obtained and 
associated with the claims file.

The Board notes that the Veteran was most recently afforded a VA 
examination in May 2009, which addresses the severity of his 
depressive disorder.  The findings noted at the examination are 
consistent with those reported at his May 2010 Board hearing.  
Therefore, after securing all outstanding records, the AOJ should 
review the record and then determine if any additionally-
indicated development, to include affording the Veteran any 
contemporary examinations or obtaining any opinions deemed 
necessary for the appropriate adjudication of the claim, should 
be conducted.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records referable 
to treatment concerning the Veteran's 
depressive disorder from the Hancock, 
Michigan, VA Outpatient Clinic; Iron 
Mountain, Michigan, VA Medical Center; and 
Milwaukee, Wisconsin, VA Medical Center dated 
from October 2006 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After securing all outstanding records, 
the AOJ should review the record and conduct 
any additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations or obtaining any 
opinions, deemed necessary for the 
appropriate adjudication of the claim.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's initial rating claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



